DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 31 March 2022 has been entered.

Allowable Subject Matter
Claims 1, 2, 4 – 7, and 21 – 29 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The prior fails to teach or suggest a board product comprising a combination of a first paper medium and a second paper medium as claimed.
	Paper media having a plurality of flutes wherein the flutes comprise linear leg supports and a linear apex structure are known.  See, e.g., US 2009/0255205 A1 to Noble et al.
	Kohler (US 2010/0331160 A1) and Chapman (US 5,508,083 A) each describe advantages in strength when the fibers and the flutes of a paper medium are both aligned in the machine direction (Kohler: e.g. ¶¶ [0006], [0007]; Chapman: e.g. Col. 5, ll. 47 – 64).  Although Kohler and Chapman relate to sinusoidal corrugations (Kohler: e.g. Fig. 14 – 16; Chapman: e.g. Fig. 1, 2), Agronin (WO 99/47347 A1) describes a process similar to that Chapman discloses which yields paper media with linear leg support structures and linear apices comparable to Noble.  Each of Noble, Kohler, and Chapman provide paper facings for their respective boards.  Aitelli (FR 2,594,160 A) provides apices with a second plane different from a first plane to provide a space for adhesive to be present to improve bonding in corrugated media (Abstract in Applicant-provided translation submitted 17 April 2019).
	However, none of these references resolve the issue of combining a first paper medium with its particular features with a second paper medium with its particular features as required of claim 1.
	Usui (US 5,667,875 A) provides a product with a medium which has linear leg supports and linear apex structures joined to a medium having sinusoidal flutes (e.g. Fig. 1).  However, Usui relates to a metallic honeycomb body used in an exhaust gas cleaning device, which one of ordinary skill in the art would have found unrelated to paper board products such as those Kohler, Chapman, Noble, and Agronin disclose, and therefore such uses would not lend Usui to a combination.  
	Usui disclose a configuration of a medium with linear leg supports preventing falling down of a sinusoidal medium (e.g. Col. 7, ll. 32 – 41).  However, Noble discloses a paper facing which is non-fluted achieves a similar function (e.g. ¶ [0056] describes two “plate panels” providing lateral stiffness, thus implying a preventing of a fluted medium flattening out).  Such functionality would have been expected to be the same in the embodiments Kohler and Chapman disclose.  Accordingly, there is no suggested added advantage to adding a medium with linear features in its flutes to a medium with sinusoidal flutes as Usui suggests to a paper board product as Noble, Kohler, or Chapman disclose.
	For at least these reasons, claim 1 is allowed.
	Claims 2, 4 – 7, and 21 – 29 each depend, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 2, 4 – 7, and 21 – 29 are allowed for at least the same reasons as claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783